DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

               ALAN ROBINS a/k/a ALAN J. ROBINS,
                           Appellant,

                                   v.

  WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED
   HOLDERS OF IMH ASSETS CORPORATION, COLLATERALIZED
ASSET BACKED BONDS, SERIES 2004-11, POINCIANA TOWN HOMES
  OWNERS’ ASSOCIATION, INC., and WACHOVIA BANK, NATIONAL
                           BANK,
                          Appellees.

                             No. 4D17-2248

                             [July 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE 07-
034887.

  S. Alan Johnson of S. Alan Johnson Law LLC, Fort Myers, for appellant.

  Adam M. Topel of Liebler Gonzalez & Portuondo, Miami, for appellee,
Wells Fargo Bank, N.A., for appellee, Wells Fargo Bank, N.A.

PER CURIAM.

  Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.